         Case 1:17-cv-00365-DAE Document 339 Filed 02/14/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                     )
                                                  )
               Plaintiffs,                        )
                                                  )
vs.                                               )    No. 1:17-cv-00365-DAE-AWA
                                                  )
GRANDE COMMUNICATIONS                             )
NETWORKS LLC,                                     )
                                                  )
               Defendant.
                                                  )

                         DEFENDANT’S OPPOSITION TO
             PLAINTIFFS’ MOTION IN LIMINE REGARDING THE DMCA

        Plaintiffs’ Motion in Limine to Permit Evidence or Argument Related to Grande’s

Ineligibility for the DMCA Safe Harbor Defense (ECF No. 315) is a thinly-veiled attempt to

inject highly prejudicial evidence regarding an affirmative defense that is no longer at issue in

this case.

        Rather than prove their claim of contributory infringement against Grande, Plaintiffs

improperly seek to confuse and mislead the jury into equating liability for contributory copyright

infringement with Grande’s unsuccessful attempt to qualify for a DMCA safe harbor. The

DMCA and controlling case law expressly forbid this approach. At a bare minimum, a blanket

ruling that Plaintiffs may present evidence regarding the DMCA and Grande’s DMCA safe

harbor defense is improper at this stage, and the Court should instead take up the admissibility of

particular DMCA-related evidence at trial on an individual basis.

        For the reasons stated below and in Grande’s Thirteenth Motion in Limine (ECF No.

325), the Court should deny Plaintiffs’ motion.




                                                  1
        Case 1:17-cv-00365-DAE Document 339 Filed 02/14/20 Page 2 of 10




                                           ARGUMENT

       The Court’s ruling in Plaintiffs’ favor on Grande’s DMCA safe harbor defense renders

the DMCA completely irrelevant to this case. See Mar. 15, 2019 Order at 8–18, 53 (ECF No.

268). The DMCA expressly provides that “[t]he failure of a service provider’s conduct to

qualify for [a DMCA safe harbor] shall not bear adversely upon the consideration of a defense

by the service provider that the service provider’s conduct is not infringing under this title or any

other defense.” 17 U.S.C. § 512(l) (emphasis added).

       Consequently, the Fourth Circuit has emphasized that a failure to qualify for the DMCA

safe harbor is irrelevant to whether an ISP is liable for copyright infringement:

       It is clear that Congress intended the DMCA’s safe harbor for ISPs to be a floor,
       not a ceiling, of protection. Congress said nothing about whether passive ISPs
       should ever be held strictly liable as direct infringers or whether plaintiffs suing
       ISPs should instead proceed under contributory theories. The DMCA has merely
       added a second step to assessing infringement liability for Internet service
       providers, after it is determined whether they are infringers in the first place under
       the preexisting Copyright Act. Thus, the DMCA is irrelevant to determining
       what constitutes a prima facie case of copyright infringement.

CoStar Grp., Inc. v. LoopNet, Inc., 373 F.3d 544, 555 (4th Cir. 2004) (emphasis added). The

Fifth Circuit has expressly agreed with the Fourth Circuit on this matter. See BWP Media USA,

Inc. v. T&S Software Assocs, Inc., 852 F.3d 436, 444 (5th Cir. 2017) (“We agree with the Fourth

Circuit’s analysis on this point.”). Thus, it is crystal clear that any evidence regarding Grande’s

attempt to qualify for the DMCA safe harbor is not relevant at this trial.

       Despite this clear authority, Plaintiffs seek to smuggle in evidence and arguments

regarding Grande’s termination policies and the Court’s rejection of Grande’s safe harbor

defense. This attempt by Plaintiffs to artificially augment the strength of their case is improper.

The Court should not allow this highly prejudicial evidence to reach the jury.



                                                  2
        Case 1:17-cv-00365-DAE Document 339 Filed 02/14/20 Page 3 of 10




  I.   This Court should prevent Plaintiffs from referencing Grande’s termination policies
       at trial.

       At the outset, it is important to draw a distinction between two fundamentally different

categories of evidence implicated by Plaintiffs’ motion. The first category is evidence reflecting

what Grande actually did (or did not do) upon receiving Rightscorp’s infringement notices.

Grande has no objection to Plaintiffs introducing evidence that Grande did not terminate

subscribers in response to the receipt of Rightscorp notices directed to the copyrights in this case.

However, Plaintiffs should not be permitted to introduce evidence regarding a second category of

evidence. This second category includes: the DMCA, the policies and procedures Grande put in

place in an effort to comply with the safe harbor provisions of the DMCA (requiring, among

other things, a policy for terminating the accounts of repeat infringers in appropriate

circumstances), and the Court’s order on Grande’s safe harbor defense. This latter category of

evidence is only relevant to the safe harbor, which is now out of the case. Admitting this

evidence at trial would allow Plaintiffs to use Grande’s attempt and failure to qualify for the safe

harbor as affirmative evidence of liability, which is forbidden. See 17 U.S.C. § 512(l); CoStar,

373 F.3d at 555.

       In their motion, Plaintiffs argue that Grande’s termination policies and the Court’s safe

harbor ruling are relevant to two specific issues in this case—willful blindness and willful

infringement. See Pls.’ Motion in Limine to Permit Evidence or Argument Related to Grande’s

Ineligibility for the DMCA Safe Harbor Defense (ECF No. 315) (hereinafter, “Pls.’ MIL re

DMCA”) at 4-5. Neither of these positions withstands scrutiny.

       To prove willful blindness, Plaintiffs must establish that (1) Grande subjectively believed

there was a high probability that infringement of Plaintiffs’ copyrights was occurring on its

networks and (2) Grande took deliberate actions to avoid learning that fact. See Global—Tech

                                                 3
        Case 1:17-cv-00365-DAE Document 339 Filed 02/14/20 Page 4 of 10




Appliances, Inc. v. SEB S.A., 563 U.S. 754, 764 (2011). These elements relate to Grande’s belief

that infringement of Plaintiffs’ copyrights was taking place and the affirmative steps, if any, that

Grande took to avoid validating that belief. The second category of evidence identified above is

not probative of either of these elements. See Pls.’ MIL re DMCA at 4–5. For example,

Grande’s failure to adopt a repeat infringer termination policy does not bear in any way on its

subjective belief that users of its network were infringing Plaintiffs’ copyrights. The fact that

Grande failed to adopt such a policy also does not relate, in any way, to whether Grande took

steps to avoid verifying that infringement was taking place.

       To be clear, implementation of a repeat infringer termination policy does not require

steps for validating or investigating individual notices of alleged infringement, and Plaintiffs

have never claimed otherwise. As a result, failing to implement a termination policy is not

tantamount to failing to validate the legitimacy of a notice. Moreover, in this case, there is no

evidence that Grande had the ability to confirm the accuracy of any Rightscorp notice, even if it

wanted to. Consequently, while Grande’s policy of not terminating subscribers may be

characterized as a “deliberate action,” it is not a deliberate action undertaken to avoid learning

about infringement of Plaintiffs’ copyrights, which is the proper inquiry under the willful

blindness elements.

       For similar reasons, Grande’s termination policies are not relevant to whether Grande

willfully infringed Plaintiffs’ copyrights. See Pls.’ MIL re DMCA at 5. In order to prove

willfulness, Plaintiffs must show that “Grande knew its conduct constituted contributory

copyright infringement or acted with reckless disregard of Plaintiffs’ rights as copyright

holders.” See Mar. 15, 2019 Order at 43 (ECF No. 268). While the fact that Grande did not in

fact terminate subscribers in response to Rightscorp’s notices (the first category of evidence



                                                 4
           Case 1:17-cv-00365-DAE Document 339 Filed 02/14/20 Page 5 of 10




identified above) may be relevant to this inquiry, evidence in the second category absolutely is

not. As explained above, Plaintiffs cannot use Grande’s attempt and failure to meet the

requirements of the DMCA safe harbor to prove liability for the underlying claim of contributory

copyright infringement. See 17 U.S.C. § 512(l); CoStar, 373 F.3d at 555. This would be akin to

allowing a plaintiff to use evidence of a subsequent remedial measure to prove the defendants

prior conduct was improper. See Fed. R. Evid. 407.1

          Plaintiffs’ motion should also be denied because Plaintiffs seek to introduce evidence

relating to policies and terminations that apply to notices other than those generated by

Rightscorp and relating to the copyrights at issue in this case. See Grande’s 13th Mot. in Limine

(ECF No. 325) (seeking exclusion of DMCA-related evidence); Grande’s 14th Mot. in Limine

(ECF No. 326) (seeking exclusion of evidence regarding unasserted copyrights). Whether

Grande terminated subscribers in response to infringement allegations from other parties,

concerning copyrights that are not at issue in this case, is irrelevant to whether Grande believed

that infringement of Plaintiffs’ asserted copyrights occurred on its networks or whether Grande

deliberately avoided learning about infringement of Plaintiffs’ asserted copyrights.

          Furthermore, if Plaintiffs are permitted to present argument and evidence concerning

Grande’s termination policies or its conduct with respect to notices received from entities other

than Rightscorp, that could unnecessarily inject a host of additional irrelevant issues into the

trial, such as the legitimacy of those notices and Grande’s efforts to inform subscribers about

them. This, in turn, will needlessly complicate and lengthen the trial, and likely confuse the jury.

This case is sufficiently complex as it is, and introducing these irrelevant matters serves no

legitimate purpose. It also bears mentioning that Grande was expressly forbidden from pursuing



1
    Grande is willing to stipulate that it was technically feasible to terminate subscribers.
                                                    5
        Case 1:17-cv-00365-DAE Document 339 Filed 02/14/20 Page 6 of 10




these lines of inquiry during fact discovery. See Sept. 26, 2018 Order at 11 (ECF No. 191)

(“Documents related to other detection systems are not sufficiently related to this case to permit

their discovery.”). Because Grande has not been afforded a legitimate opportunity to discover

evidence that would refute Plaintiffs’ assertions, these arguments should be excluded from trial.

       For these reasons, evidence regarding the DMCA and Grande’s general termination

policies is irrelevant and unfairly prejudicial to Grande, and the Court should therefore deny

Plaintiffs’ motion.

 II.   The Court should exclude evidence of or reference to its safe harbor ruling.

       As discussed above, Plaintiffs’ argument that the Court’s safe harbor ruling is relevant at

trial directly contradicts the plain text of the DMCA. See 17 U.S.C. § 512(l); see also CoStar,

373 F.3d at 555 (“The DMCA is irrelevant to determining what constitutes a prima facie case of

copyright infringement.”); BWP Media USA Inc. v. Polyvore, Inc., 1:13-cv-07867, 2016 WL

3926450, at *6 (S.D.N.Y. July 15, 2016) (“In light of this unambiguous statutory language and

clear legislative history, the Court rejects Plaintiffs’ argument that, in passing the DMCA,

Congress intended to subject ISPs to different standards of copyright liability than non-ISPs.

The DMCA instead ‘makes explicit that its safe harbors only augment service providers’ arsenal

of defenses, rather than serving to diminish their rights.’”) (citations & alterations omitted),

vacated in part on other grounds, 922 F.3d 42 (2d Cir. 2019).

       Understanding this, both parties proposed jury instructions on contributory liability that

do not mention or reflect any provision of the DMCA. See Pls.’ Proposed Jury Instructions at 16

(ECF No. 302-8); Grande’s Proposed Jury Instructions at 8–9 (ECF No. 301-6). Plaintiffs’

desire to refer to and present evidence regarding the Court’s safe harbor ruling is a clear attempt




                                                  6
        Case 1:17-cv-00365-DAE Document 339 Filed 02/14/20 Page 7 of 10




to confuse the jury and prejudice it against Grande. This evidence serves no legitimate purpose

in resolving any issue the jury needs to decide.

       Furthermore, Plaintiffs misrepresent the Cox court’s position on this issue. See Pls.’ MIL

re DMCA at 5. In Cox, because “witnesses and documents often referred to the DMCA and its

safe harbor provisions,” the court instructed the jury that “the DMCA is not a defense in this case

and must be disregarded.” See BMG Rights Mgmt. (US) LLC v. Cox Commc’ns, Inc., 881 F.3d

293, 313 (4th Cir. 2018). The district court did not allow the plaintiff to affirmatively present

evidence or argument regarding its safe harbor ruling. See id. Moreover, the Cox court’s

instruction is unnecessary and improper in this case because all evidence and argument related to

the DMCA and its safe harbors can and should be excluded from trial. See Grande 13th Mot. in

Limine (ECF No. 325). It will be clear from the Court’s jury instructions—which the jury is

presumed to follow—that the DMCA is not germane to any issue the jury needs to decide.2

       Finally, Plaintiffs suggest that the Court should permit them to introduce evidence of the

Court’s safe harbor ruling because they need it to respond to an “equitable” argument Grande

may make at trial. See Pls.’ Third MIL at 6–7. The need to respond to an argument that Grande

has not made is no basis for a blanket ruling that all evidence regarding the DMCA and the

Court’s safe harbor ruling is admissible. Grande does not intend to make any argument at trial

that would open the door to discussion of the DMCA safe harbors, but if it does, the Court can

take up this issue at that time. And again, the premise of Plaintiffs’ argument flies in the face of

§ 512(l), which provides that the failure to qualify for a safe harbor “shall not bear adversely



2
  In the event mention of the DMCA proves unavoidable at trial, which is by no means a
foregone conclusion, and seems to pose a real risk of confusion, the Court can simply instruct the
jury that the DMCA is not relevant to this case. Grande reserves the right to propose such an
instruction depending on the Court’s resolution of the parties’ motions in limine and/or the
presentation of evidence at trial.
                                                   7
        Case 1:17-cv-00365-DAE Document 339 Filed 02/14/20 Page 8 of 10




upon the consideration of a defense . . . that the service provider’s conduct is not infringing under

this title or any other defense.” (emphasis added).

                                         CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiffs’ Motion in Limine to Permit

Evidence or Argument Related to Grande’s Ineligibility for the DMCA Safe Harbor Defense

(ECF No. 315), and should instead grant Grande’s Thirteen Motion in Limine (ECF No. 325) and

exclude all evidence and argument regarding the DMCA from trial.




                                                 8
       Case 1:17-cv-00365-DAE Document 339 Filed 02/14/20 Page 9 of 10




Dated: February 14, 2020

                                          By: /s/ Richard L Brophy
                                              Richard L. Brophy
                                              Zachary C. Howenstine
                                              Edward F. Behm
                                              Margaret R. Szewczyk
                                              Abigail L. Twenter
                                              ARMSTRONG TEASDALE LLP
                                              7700 Forsyth Blvd., Suite 1800
                                              St. Louis, Missouri 63105
                                              Telephone: 314.621.5070
                                              Fax: 314.621.5065
                                              rbrophy@armstrongteasdale.com
                                              zhowenstine@armstrongteasdale.com
                                              ebehm@armstrongteasdale.com
                                              mszewczyk@armstrongteasdale.com
                                              atwenter@armstrongteasdale.com


                                              J. Stephen Ravel
                                              Texas State Bar No. 16584975
                                              J.R. Johnson
                                              Texas State Bar No. 24070000
                                              Diana L. Nichols
                                              Texas State Bar No. 00784682
                                              KELLY HART & HALLMAN LLP
                                              303 Colorado, Suite 2000
                                              Austin, Texas 78701
                                              Telephone: 512.495.6429
                                              Fax: 512.495.6401
                                              Email: steve.ravel@kellyhart.com
                                                      jr.johnson@kellyhart.com
                                                      diana.nichols@kellyhart.com

                                              ATTORNEYS FOR DEFENDANT
                                              GRANDE COMMUNICATIONS
                                              NETWORKS LLC




                                      9
       Case 1:17-cv-00365-DAE Document 339 Filed 02/14/20 Page 10 of 10




                               CERTIFICATE OF SERVICE


       The undersigned certifies that on February 14, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).



                                                   /s/ Richard Brophy
                                                   Richard L. Brophy




                                              10
